DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022 August 03 has been entered.
 					Allowable Subject Matter
Claim 1-5, 7-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein the second submodule includes at least two light guide devices each having an optical guide arranged to respectively interact with the at least two second light sources,
wherein each optical guide includes an entrance face and an exit face so as to guide the light emitted by the associated second light source from the entrance face to the exit face, and wherein each optical guide includes a reflective face positioned between the entrance face and the exit face. 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-5, 7-9 and 11-14 are allowed based on dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M APENTENG/           Examiner, Art Unit 2875                                                                                                                                                                                             
/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875